Citation Nr: 0021153	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1974 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
VARO in Chicago which confirmed and continued a 30 percent 
disability rating for the veteran's paranoid schizophrenia 
and denied him entitlement to a total rating based on 
unemployability because of the severity of his 
service-connected disability.  The record reflects that, by 
rating decision dated in February 1998, he was determined to 
be entitled to a temporary total rating based on 
hospitalization in excess of 21 days for a service-connected 
disability, effective December 23, 1997.  The prehospital 
rating of 30 percent was reestablished, effective February 1, 
1998.  

By rating decision dated in June 1998, the aforementioned 
rating decision was amended to reflect a 50 percent 
disability rating for the veteran's schizophrenia from May 
21, 1997.  Following termination of the temporary total 
rating effective September 23, 1997, the 50 percent rating 
was reinstated, effective February 1, 1998.  

In view of the decision of the Board below with regard to the 
claim for an increased evaluation for paranoid schizophrenia, 
the claim for a total rating for compensation purposes based 
on unemployability is considered moot.  A total disability 
rating based on individual unemployability is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating.  See VAOPGCPREC 6-99.  


FINDING OF FACT

The veteran's paranoid schizophrenia has been manifested by 
total occupational and social impairment due to chronic 
residuals of his schizophrenia comparable in severity to the 
symptoms listed in the VA's Schedule for Rating Disabilities 
as warranting a total schedular rating.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
paranoid schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Code 9203 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background 

The veteran was accorded a VA psychiatric examination in June 
1994.  It was noted ever since service, the veteran had lived 
with his parents.  He was not married, had no children, and 
paid rent to his parents.  He had not been hospitalized for 
psychiatric reasons since his last examination.  He stated 
that his current physician at the Peoria VA Medical Center 
prescribed Haldol and Cogentin for him.  He described some 
social withdrawal.  He stayed to himself most of the time.  
He occasionally felt that he heard messages about himself 
from the television.  He also felt at times that he had 
special abilities to read other people's minds and he 
believed other people could read his.  He indicated that he 
would rather stay away from people, especially those he did 
not know well.  Following evaluation, the Axis I diagnosis 
was paranoid schizophrenia.  The examiner opined that the 
veteran "easily" met the criteria for the diagnosis of 
paranoid schizophrenia.  It was noted he was currently under 
treatment with neuroleptic medications.  The examiner 
believed the veteran was "moderate to severely" impaired by 
his psychiatric disorder at the present time and he did not 
"believe he [the veteran] would be capable of employment."  

The claim for increased compensation for the schizophrenia 
and for a total compensation rating based on unemployability 
was received in May 1997.  

Of record is an October 1997 treatment summary from a social 
worker at the Peoria VA Mental Health Clinic.  It was 
indicated the veteran had lived with his parents since 
discharge from service in 1978 and had maintained a mutually 
supportive relationship with them.  His father had passed 
away from lung cancer the previous month and his mother was 
described as currently being in poor health.  She was 
currently in a nursing home, but the veteran hoped she would 
be returning home soon.  The Haldol the veteran was taking 
had been effective in controlling his positive schizophrenic 
symptoms, but it was also noted his negative symptoms had 
persisted.  These symptoms, to include social isolation, flat 
affect, and alogia, had reportedly so compromised the 
veteran's social adjustment that it was unlikely that he 
would have been able to have avoided repeated inpatient 
hospitalizations were it not for the support the veteran had 
received from his family.  The social worker stated that the 
veteran was a very caring person, but noted the veteran's 
occupational, emotional, and interpersonal deficits outside 
his family system accentuated his vulnerability to stress.  
It was noted the veteran would be seen more frequently for 
counseling for the time being to supplement his family 
support system.  The veteran was given a Global Assessment of 
Functioning (GAF) score of 50.  

The veteran was accorded a VA psychiatric examination in 
November 1997.  The claims file and medical file were 
available for review.  The veteran was described as having 
difficulty interacting with his peers.  When he got into a 
social environment he would become quite nervous.  He felt 
paranoid and was unsure what people were thinking about him 
and found it very difficult to be in situations such as that 
and this had led to problems with him working.  A history of 
auditory hallucinations was noted and it was indicated he 
currently had problems with establishing good motivation.  
Intermittent thoughts of suicide were noted, but it was 
indicated the veteran had never acted on them.  Mood had been 
somewhat low of late because of the death of the veteran's 
father.  He was still receiving treatment from the Peoria 
Medical Center and was still taking Haldol and Cogentin.  

On mental status examination, the veteran was oriented and 
alert.  He was dressed casually with fair grooming and 
hygiene.  Psychomotor activity was increased with knee 
bouncing and frequent gestures.  Eye contact was fair.  
Speech was increased in rate and was tangential.  Mood was 
low and affect was flat.  He denied any current suicidal or 
homicidal ideation.  No delusions or hallucinations were 
indicated.  Insight and judgment were described as impaired.  
The Axis I diagnosis was paranoid schizophrenia.  The Axis II 
diagnosis was deferred.  The GAF score currently, and during 
the past year, was given as 55.  

The veteran was hospitalized by VA from December 1997 to 
January 1998.  It was noted the veteran had been fairly 
stable on his medications for many years, but had stopped 
taking them at some point several months prior to admission.  
He was admitted to a locked psychiatric ward for about two 
weeks.  He was then transferred to an open ward.  He insisted 
he would be compliant with his medication when he left the 
hospital.  He and his sister wanted him to return to live in 
the parental home upon discharge.  All offers of a more 
structured living situation which was described as possibly 
being more appropriate for him, were refused.  Social work 
note upon discharge reflected the treatment team had 
determined he was psychiatrically stable and was ready for 
discharge.  It was recommended that he be returned home with 
followup at the Peoria Outpatient Clinic.  His condition at 
discharge was described as improved.  The discharge diagnoses 
were:  schizophrenia, paranoid type, continuous, rule out 
schizoaffective disorder; and history of substance abuse.  
The veteran was given a GAF score of 35, with a notation that 
the score over the past year was 55.  

In July 1998, the supervisory social worker and the 
consulting psychiatrist at the Peoria Mental Health Clinic 
reported the veteran had received outpatient counseling from 
the social worker since May 1981.  The consulting 
psychiatrist had also been following him.  The veteran had 
been on what was reported as a major tranquilizer (generally 
Haldol), a parasympatholyric (generally Cogentin), and an 
antidepressant since he began treatment at the Peoria 
facility.  He had lived with his parents since service 
discharge.  He had not had any significant gainful employment 
since service.  He had maintained good compliance with 
treatment and medication, and this, coupled with the support 
of his family system, had allowed him to maintain a degree of 
stable functioning until the recent past.  In the fall of 
1997, the veteran's father died and his mother had a heart 
attack.  These losses prompted the hospitalization by VA in 
December 1997.  The mental health professionals commented 
that the veteran's strong family support system and his 
cooperation with counseling and medication since he had begun 
treatment at the facility had enabled him to have a quality 
of life and a greater degree of semi-independent functioning 
than was difficult for someone with his illness.  Currently, 
his siblings were attempting to compensate for the support 
void left by the death of his father and the debilitating 
illness of his mother.  However, they added, based on his 
history and the chronic residuals of his schizophrenic 
illness, in their opinion, it was "highly unlikely that he 
will ever be able to be gainfully employed."  They noted that 
he might be able to meet the demands of work in a structured 
and low demand setting, such as a sheltered workshop, but 
they added even this was not certain.  

Analysis

In general, disability evaluations are assigned by applying 
the VA's Schedule for Rating Disabilities which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the pertinent rating criteria, a 100 percent evaluation 
for paranoid schizophrenia requires total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic with depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (when in work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9203.  

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since service discharge due 
to problems associated with his service-connected paranoid 
schizophrenia.  The medical evidence indicates that he avoids 
other people except for immediate family members and that he 
has received continuous treatment, to include psychotropic 
medication for years.  The July 1998 statement from the 
supervisory social worker and a psychiatrist at the Peoria 
Mental Health Clinic where the veteran had been seen on a 
regular basis since 1981 reflect their opinion that the 
veteran's psychiatric symptoms were so incapacitating as to 
make it highly unlikely that he would ever be able to be 
gainfully employed.  The social worker indicated that he had 
followed the veteran for counseling since 1981.  Certainly, 
the opinion from this individual would be of highly probative 
value, based on the many years he has observed the veteran.  
It was basically his opinion that the veteran manifests total 
occupational and social impairment.  Accordingly, based on 
the foregoing and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
the assignment of a 100 percent schedular evaluation for the 
veteran's paranoid schizophrenia.  The evidence reflects the 
presence of severe and persistent psychiatric symptomatology.  
Also, recent VA examinations and medical opinions have 
confirmed that the veteran's psychiatric symptoms are 
productive of total occupational and social impairment and 
the veteran's treating psychiatrist and social worker, in 
particular, have found his psychiatric symptoms have rendered 
him unemployable.  Therefore, the Board is satisfied that the 
veteran's paranoid schizophrenia is productive of total 
social and occupational impairment.  


ORDER

A 100 percent schedular rating for paranoid schizophrenia is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.  


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

